Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, on the ground that the verdict both as to negligence and contributory negligence is against the weight of the evidence. All concur, except Larkin, J., who concurs as to the reversal but votes for dismissal of the complaint. (The judgment is for plaintiff in an automobile negligence action. The order denies a motion for a new trial.) Present — Taylor, P. J., Harris, MeCurn, Larkin and Love, JJ.